DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on April 28, 2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010350193.9 application as required by 37 CFR § 1.55.
The Examiner notes that Applicant filed a “Request for USPTO to Retrieve Priority Docs” on December 22, 2020.  However, no access code was provided on the form to allow document retrieval.

Drawings
The drawings are objected to because Fig(s). 3 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “main airbag being installed between the sole and the insole” of claim 5 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 6 line 26 reads “no massage bmp” but is suggested to read --no massage bump-- to correct a typographical error.
The specification includes both page and line numbers in addition to paragraph numbers.  The Applicant is suggested to utilize one or the other, but not both. 
Appropriate correction is required.

Claim Objections
The claim set includes line numbers within the left margin of the page; but the line numbers should either be removed or moved to the right margin of the page in order to avoid confusion with the claim numbers.
Claim 1 does not include any indentations to help in understanding the association between various parts, as is commonly used in current US practice.  See 37 C.F.R. 1.75(i).
Claims 1-3, 6, 7, and 9 are objected to because of the following informalities:
Claim 1 line 18 reads “massage airbag restore its flat form” but is suggested to read --massage airbag restores its flat form-- for grammatical correctness.
Claim 1 line 19 reads “the ground” but is suggested to read --a ground surface-- (or equivalent) for proper antecedent basis.
Claim 2 line 4 reads for “massing the foot” but is suggested to read --for massaging the foot-- to correct a typographical error.
Claim 3 lines 2-3 read “configured to be corresponsive to” but is suggested to read --configured to correspond to-- for grammatical flow.
Claim 6 line 2 reads “and there are two massage” but is suggested to read --and the massage device further comprising two airbags-- to conform to current US practice.
Claim 6 line 3 reads “each being installed” but is suggested to read --each massage airbag being installed-- for grammatical correctness.
Claim 7 line 3 reads “be opposite and spaced” but is suggested to read --be opposite to and spaced-- for grammatical flow.
Claim 9 lines 4-5 reads “is covered onto the” but is suggested to read --is covered over the-- for grammatical sense.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 2 recites the limitation “device; characterized in that,” which renders the claim unclear.  It is unclear which structure is being characterized (i.e. the massage shoe, the sole, vamp, or massage device).
Regarding claim 1, line 5 recites the limitation “installed therein,” which renders the claim unclear.  It is unclear to what structure the term “therein” refers.
Regarding claim 1, line 7 recites the limitation “airbag can be,” which renders the claim unclear.  It is unclear if the limitations following the term “can” do or do not form a part of the claimed invention.
Regarding claim 1, line 9 recites the limitation “formed thereon,” which renders the claim unclear.  It is unclear to which structure the term “thereon” refers.
Regarding claim 1, line 13 recites the limitation “the outer side,” which lacks antecedent basis in the claim.
Regarding claim 1, line 14 recites the limitation “the directional protective shell,” which lacks antecedent basis in the claim.
Regarding claim 1, line 14 recites the limitation “airbag can,” which renders the claim unclear.  It is unclear if the limitations following the term “can” do or do not form a part of the claimed invention.
Regarding claim 1, line 18 recites the limitation “its flat form,” which lacks antecedent basis in the claim.
Regarding claim 1, line 19 recites the limitation “the ground,” which lacks antecedent basis in the claim.
Regarding claim 3, line 2 recites the limitation “the inner side,” which lacks antecedent basis in the claim.
Regarding claim 4, lines 2-3 recites the limitation “the edge positions,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2016/0250099 to Eim et al (herein Eim) in view of US Pat. 4,760,651 to Pon-Tzu (herein Tzu).
Regarding claim 1, Eim discloses an inflatable massage shoe (wearable device 200, Fig. 1), comprising: a sole (base 210, Fig. 1), a vamp installed on the sole (sides of the shoe including frame of acupressure unit 230, Fig. 1), and an inflatable massage device (pressure sensing unit 220 with acupressure projection 235 of acupressure unit 230, Figs. 1 and 3); characterized in that the inflatable massage device comprises a main airbag (pressure sensing unit 220 is formed as a air-filled cushion 225, Para. 67) and a massage airbag coupled to the main airbag (acupressure projections 235 formed of the same material of the cushion 225 of unit 220, Para. 69), and the main airbag is installed on the sole (pressure sensing unit 220 is disposed within the base 210 of the shoe between the insole and the sole, Para. 66); the massage airbag is installed on an inner side of the vamp (acupressure projections 235 are disposed on the inner side of the shoe, Fig. 1) and communicated with the main airbag through a pipeline (“Fluid passages 226 are connected to right and left sides of the cushion,” Para. 68, “The fluid of the cushion inside 225 moves along the fluid passage 226 and reaches the acupressure projection 235,” Para. 69), and a gas in the main airbag can be passed through the pipeline for exchanging the gas in the massage airbag (cushion 225 of pressure sensing unit 220 is filled with a fluid such as air, Para. 67, “[t]he fluid of the cushion inside 225 moves along the fluid passage 226 and reaches the acupressure projection 235,” Para. 69); the vamp includes a protective shell (acupressure unit 230 forms a protective shell which supports the acupressure projection 235 on an inner side thereof, Fig. 3) and an inner lining formed thereon (acupressure unit 230 is disposed within the vamp of the shoe and accordingly has a portion of fabric thereon, Fig. 1), and the massage airbag is installed between the protective shell and the inner lining (acupressure projection 235 is installed on an inner surface of acupressure unit 230 facing the user’s ankle and is covered by the inner lining, Figs. 1 and 3); when a foot presses down on the main airbag, the elastic device in the main airbag is compressed, and the gas in the main airbag is filled into the massage airbag through the pipeline (“When the user puts the foot on the ground, the force is applied to the pressure sensing unit 220 and the fluid inside the cushion 225 is pushed and moved to the fluid passages 226” which are connected with the acupressure projections 235, Para. 68), and the outer side of the massage airbag has the directional protective shell, so that the massage airbag can be expanded inwardly to squeeze and massage the foot (the acupressure projections 235, when inflated by the air from pressure sensing unit 220, inflate towards the ankle and not towards acupressure unit 230, “The fluid of the cushion inside 225 moves along the fluid passage 226 and reaches the acupressure projection 235. In this instance, the acupressure projection 235 is expanded to perform an acupressure treatment for the user's foot,” Para. 69); when the foot is lifted, the main airbag is popped up and reset (“the cushion is formed of a flexible material having a predetermined elasticity such as silicon and rubber and a changeable profile of the cushion can be restituted to an original profile,” Para. 67), and the gas in the massage airbag is sucked back into the main airbag, and the massage airbag restore its flat form (as the resilient material of the cushion of pressure sensing unit 220 expands, the fluid in the closed system is drawn back from acupressure projection 235, Fig. 1); while walking, the foot steps down on the ground and lifts up repeatedly to continuously massage the foot (“a pressure sensing unit 220 provided in the base 210 to receive a pressure selectively applied when the user is walking, and an acupressure unit 230 applying a pressure to the user's foot when the pressure is applied to the pressure sensing unit 220,” Para. 63).  Eim discloses the cushion being elastically resilient in its construction, but Eim does not disclose a separate elastic device installed in the main airbag.
However, Tzu teaches an air-ventilating shoe (Fig. 1) including an elastic device (spring 14, Fig. 1) installed in the main airbag (the spring 14 is disposed within chamber 10a, Fig. 1, the spring 14 helping chamber 10a open after being compressed by the user’s heel, Col. 2 lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion of Eim to include a spring installed internally as taught by Tzu in order to provide an additional restorative force to the cushion in order to ensure more complete re-inflation of the cushion between steps of the user.
Regarding claim 5, the modified Eim discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Eim further discloses an insole (base 210 may be configured as an insole, Para. 64, Fig. 1), and the main airbag being installed between the sole and the insole (pressure sensing unit 220 is disposed within the base 210 of the shoe between the insole and the sole, Para. 66).
Regarding claim 6, the modified Eim discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Eim further discloses wherein the main airbag is installed under a heel position of the insole (“the pressure sensing unit 220 in accordance with this embodiment may be disposed in a portion of the insole, corresponding to the user's heel,” Para. 66), and there are two massage airbags, each being installed on the inner side of the vamp and configured to be corresponsive to a recessed position under an ankle bone (two acupressure projections 235 are disposed on either side of the vamp of the shoe and face inwards, Fig. 1, “acupressure projection 235 shown in FIG. 3 may have a ring shape for pressing an area near the ankle or a shape arranged under the ankle bone,” Para. 72).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Eim and Tzu, as applied to claim 1 above, and further in view of US Pat. Pub. 2015/0209216 to Bushara (herein Bushara).
Regarding claim 2, the modified Eim discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Eim further discloses wherein the massage airbag has a massage area defined at the middle of an inner side thereof (acupressure projection 235 has a solid central area which forms the massage area, Fig. 4 and annotated figure below).

    PNG
    media_image1.png
    222
    418
    media_image1.png
    Greyscale

Annotated Partial Enlarged View of Fig. 4 of Eim
Eim, as modified above, does not disclose a plurality of massage bumps disposed in the massage area and provided for massing the foot.
However, Bushara teaches a gait synchronized sensory stimulation device (Fig. 2) including a plurality of massage bumps (projections 78 on stimulation chambers 30C, 30F, Fig. 3) disposed in the massage area and provided for massaging the foot (“the projections 78 can provide an enhanced stimulation to the foot 70,” Para. 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acupressure projections of modified Eim to include a plurality of massage projections as taught by Bushara in order to increase the stimulation provided to the foot which assists in improving gait and balance of the wearer (Bushara Para. 2).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Eim and Tzu, as applied to claim 1 above, and further in view of US Pat. Pub. 2011/0015553 to Chen (herein Chen).
Regarding claim 3, the modified Eim discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Eim further discloses wherein the inner lining has a massage area defined on the inner side thereof and configured to be corresponsive to the massage airbag (the inner lining of the shoe covers the acupressure projection 235, and therefore has a massage area that corresponds to the massage airbag, see annotated figure above).  Eim, as modified above, does not disclose the massage area has a plurality of massage bumps disposed thereon.
However, Chen teaches a leg massager (Fig. 1) including the massage area has a plurality of massage bumps disposed thereon (cover 13 and massage pad 123 together form the inner lining which is disposed between massage airbags 121, 122, Fig. 10, the massage pad 123 including a plurality of bumps that protrude on the cover 13 to enhance massaging effect, Para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner lining of modified Eim to include a plurality of massage projections as taught by Chen in order to provide an enhance massage effect to the user as compared to a non-bump inner lining (Chen Para. 24).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Eim and Tzu, as applied to claim(s) 1 above, and further in view of US Pat. Pub. 2006/0230636 to Kokstis et al (herein Kokstis).
Regarding claim 4, the modified Eim discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Eim discloses a sealed cushion (225), but Eim, as modified above, does not disclose wherein the main airbag has a seal-edge hot embossing formed at positions other than the edge positions coupled to the massage airbag, and the seal-edge hot embossing is provided for sealing the main airbag.
However, Kokstis teaches a bladder for footwear (Fig. 2) including wherein the main airbag has a seal-edge hot embossing formed at positions other than the edge positions coupled to the massage airbag, and the seal-edge hot embossing is provided for sealing the main airbag (bladder 40 is formed through a thermoforming process, Para. 57, the peripheral bond 43 joins sheets 71, 72 and is formed by a heating process during formation of the bladder 40, Para. 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion of modified Eim to be heat sealed around the edge as taught by Kokstis in order to utilize a well-known method of manufacturing a fluid container (i.e. heat sealing) with the expected result of a fluid-tight chamber.

Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Eim and Tzu, as applied to claim 1 above, and further in view of US Pat. 5,806,208 to French (herein French).
Regarding claim 7, the modified Eim discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Eim, as modified above, does not disclose wherein the main airbag further comprises an air nozzle, two heat seal strips disposed on the air nozzle and configured to be opposite and spaced with each other, and an inlet channel formed between the two heat seal strips.
However, French teaches a show with massaging fluid circulation (Fig. 1) including wherein the main airbag (bladder 13, Fig. 1) further comprises an air nozzle (sealing inlet port 30, Fig. 1), two heat seal strips disposed on the air nozzle and configured to be opposite and spaced with each other (port 30 is disposed between the top and bottom layers of bladder 13 which are heat sealed together, Col. 3 lines 40-41, Figs. 1 and 3), and an inlet channel formed between the two heat seal strips (sealing inlet port 30 forms an air inlet channel into bladder 13, Col. 3 lines 63-65, the port 30 having one end within bladder 13 and one end extending outside of bladder 13, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder of modified Eim to include an air inlet port as taught by French in order to allow initial filling of the cushion and to permit selective re-filling of the cushion as needed to account for system loss of air.
Regarding claim 8, the modified Eim discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Eim further discloses wherein the inlet channel (channel through French port 30, Fig. 1) has an air-inlet end (end of French port 30 outside Eim cushion 225) and an air-outlet end (end of French port 30 inside of Eim cushion 225), and the air-inlet end is disposed on an outer side of the main airbag (French inlet end is outside of Eim cushion 225), and the air-outlet end is disposed on an inner side of the main airbag (French outlet end is inside Eim cushion 225).

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0054961 to Miotto et al, US 2005/0039346 to Thomas et al, US 2006/0185196 to Wang, US 2018/0220740 to Bode, US 2013/0118029 to Kim, US 2005/0022422 to Swigart et al, US 2020/0345184 to Carter, US 5,894,687 to Lin, US 3,716,930 to Brahm, and US 5,893,219 to Smith et al each recite a wearable shoe with fluid filled cushions or bladders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785